     Case 5:18-cv-01261 Document 7 Filed 03/23/21 Page 1 of 2 PageID #: 25




                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA

                                          AT BECKLEY


PAUL MCCAFFERTY,

               Petitioner,

v.                                                          CIVIL ACTION NO. 5:18-cv-01261

WARDEN MARTIN,

               Respondent.

                                             ORDER

               Pending is Petitioner’s Complaint [Doc. 2], filed August 28, 2018. This action was

previously referred to the Honorable Omar J. Aboulhosn, United States Magistrate Judge, for

submission of proposed findings and a recommendation (“PF&R”). Magistrate Judge Aboulhosn

filed his PF&R on January 15, 2021. Magistrate Judge Aboulhosn recommended that the Court

dismiss the Complaint without prejudice and remove the matter from the Court’s docket.

               The Court need not review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. See Thomas v. Arn, 474 U.S. 140 (1985); see also 28 U.S.C.

§ 636(b)(1) (“A judge of the court shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.”) (emphasis

added). Failure to file timely objections constitutes a waiver of de novo review and the Petitioner’s

right to appeal the Court’s order. See 28 U.S.C. § 636(b)(1); see also United States v. De Leon-

Ramirez, 925 F.3d 177, 181 (4th Cir. 2019) (parties may not typically “appeal a magistrate judge’s

findings that were not objected to below, as § 636(b) doesn’t require de novo review absent
     Case 5:18-cv-01261 Document 7 Filed 03/23/21 Page 2 of 2 PageID #: 26




objection.”); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989). Further, the Court need not

conduct de novo review when a party “makes general and conclusory objections that do not direct

the Court to a specific error in the magistrate’s proposed findings and recommendations.” Orpiano

v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Objections in this case were due on February 1, 2021.

No objections were filed.

               Accordingly, the Court ADOPTS the PF&R [Doc. 6], DISMISSES without

prejudice the Complaint [Doc. 2], and DISMISSES the matter.

               The Court directs the Clerk to transmit a copy of this Order to any counsel of record

and any unrepresented party.

                                                     ENTERED: March 23, 2021




                                                 2
